Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21, 26, 36-42, and 46-47 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Keshavmurthy et al (US Patent Application 2011/0313721).
Regarding claim 1, Keshavmurthy discloses a light detection and ranging (LIDAR) system comprising: (¶3-6)
a plurality of light sources (78, 80, 82) each emitting a light pulse from the LIDAR system in different directions toward an environment of the LIDAR system; (fig 3A; ¶37)
a light sensor (94) configured to detect returning light pulses reflected from the environment illuminated by light pulses emitted from the LIDAR system; and (fig 3A; ¶36)
a beam-steering device (86) configured to direct, based on a control signal, each emitted light pulse from the plurality of light sources in a respective direction toward the environment. (fig 3A; ¶32, 36)
Regarding claim 26, Keshavmurthy further discloses wherein the beam-steering device comprises a mirror configured to rotate about an axis of rotation to adjust a respective direction of each light pulse emitted from the LIDAR system toward the environment. (fig 3A; ¶32, 36)

Regarding claim 36, Keshavmurthy further discloses wherein the beam-steering device comprises one or more optical elements. (fig 3A; ¶32, 36, 49)

Regarding claim 37, Keshavmurthy further discloses wherein the one or more optical elements include one or more mirrors. (fig 3A; ¶32, 36, 49)

Regarding claim 38, Keshavmurthy further discloses wherein the one or more optical elements include one or more lenses. (fig 3A; ¶32, 36, 49)

Regarding claim 39, Keshavmurthy further discloses wherein the one or more optical elements include one or more filters. (fig 3A; ¶32, 36, 49)

Regarding claim 40, Keshavmurthy further discloses wherein the one or more optical elements include one or more prisms. (fig 3A; ¶32, 36, 49)

Regarding claim 41
Regarding claim 42, Keshavmurthy discloses a method comprising: emitting a plurality of light pulses from a plurality of light sources into an environment, wherein each of the emitted plurality of light pulses is incident on a beam-steering device; (fig 3A; ¶37)
directing, via the beam-steering device, each of the emitted plurality of light pulses in a different respective direction toward the environment; and (fig 3A; ¶36)
detecting returning light pulses from the environment illuminated by the emitted plurality of light pulses. (fig 3A; ¶32, 36)

Regarding claim 46, Keshavmurhthy discloses a system comprising: a light detection and ranging (LIDAR) device configured to scan an environment of the system, the LIDAR device comprising: (¶3-6)
a plurality of light sources each emitting a light pulse from the LIDAR device in different directions toward the environment; (fig 3A; ¶37)
a light sensor configured to detect returning light pulses reflected from the environment illuminated by the LIDAR device; and (fig 3A; ¶36)
a beam-steering apparatus configured to direct, based on a control signal, each emitted light pulse from the plurality of light sources in a respective direction toward the environment. (fig 3A; ¶32, 36)

Regarding claim 47, Keshavmurthy further discloses a computer device that includes one or more processors and data storage storing instructions that, when executed by the one or more processors, cause the computer device to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25, and 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keshavmurthy as applied to claims 21, and 46 above, and further in view of Nehmadi et al (US Patent Publication 2012/0314037).

Regarding claim 23, Nehmadi teaches a controller configured to determine a distance between the LIDAR system and an object in the environment based on at least a time delay between emission of a given light pulse by a given light source of the plurality of light sources and receipt of a corresponding returning light pulse by the light sensor. (¶4, 37, 52)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Keshavmurthy with a controller configured to determine a distance between the LIDAR system and an object in the environment based on at least a time delay between emission of a given light pulse by a given light source of the 

Regarding claim 24, Keshavmurthy further discloses wherein the controller is configured to generate the control signal for the beam-steering device. (¶8)

Regarding claim 25, Nehmadi teaches wherein the controller is configured to receive an indication of the returning light pulses from the light sensor, and wherein the controller is configured to determine the distance based on at least the received indication. (¶4, 37, 52)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Keshavmurthy with wherein the controller is configured to receive an indication of the returning light pulses from the light sensor, and wherein the controller is configured to determine the distance based on at least the received indication as taught by Nehmadi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 48, Nehamadi teaches a vehicle, wherein the LIDAR device is mounted to the vehicle. (¶2, 38, 52)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Keshavmurthy with a vehicle, wherein the LIDAR device is mounted to the vehicle as taught by Nehmadi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 49, Nehmadi further teaches wherein the operations further comprise operating the vehicle in an autonomous mode based on at least the input received from the LIDAR device. (¶2, 38, 52)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Keshavmurthy with wherein the operations further comprise operating the vehicle in an autonomous mode based on at least the input received from the LIDAR device as taught by Nehmadi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 50, Nehmadi further discloses wherein the operations further comprise: generating a three-dimensional (3D) map of the environment based on the input received from the LIDAR device; and causing the vehicle to navigate the environment based on at least the 3D map of the environment. (¶37, 52, 86, 102)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Keshavmurthy with wherein the operations further comprise: generating a three-dimensional (3D) map of the environment based on the input received from the LIDAR device; and causing the vehicle to navigate the environment based on at least the 3D map of the environment as taught by Nehmadi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 22, 27-35, and 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.